Citation Nr: 0324658	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  96-32 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, claimed on a direct basis and as secondary to 
service-connected pes planus with plantar fasciitis.

2.  Entitlement to service connection for a bilateral ankle 
disorder, claimed on a direct basis and as secondary to 
service-connected pes planus with plantar fasciitis.

3.  Entitlement to service connection for a low back 
disorder, claimed on a direct basis and as secondary to 
service-connected pes planus with plantar fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to 
August 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(ROIC), which denied entitlement to service connection for a 
bilateral ankle disorder, a bilateral knee disorder, and a 
back disorder.  The veteran subsequently perfected appeals 
regarding each of these issues.  During that stage of the 
appeal, the ROIC issued a Statement of the Case (SOC) in May 
1996 and Supplemental Statements of the Case (SSOCs) in 
March 1997 and June 2002.

In a November 2000 decision, the Board denied claims of 
entitlement to service connection for bilateral hearing loss 
and a left wrist disorder.  Thus, those issues were resolved 
and are no longer on appeal.  

In November 2000, the Board also remanded the veteran's 
claims of entitlement to service connection for a bilateral 
ankle disorder, a bilateral knee disorder, and a back 
disorder to the ROIC for additional evidentiary development.  
As will be explained in greater detail below, the requested 
development was subsequently completed, and, in March 2003, 
the ROIC issued an SSOC in which it continued to deny the 
claims.

In November 2000, the Board also remanded a claim of 
entitlement to service connection for tinnitus to the ROIC.  
However, during a personal hearing conducted in June 2002, 
the veteran indicated that he no longer wished to pursue an 
appeal as to that issue.  Thus, the matter is no longer on 
appeal before the Board.

In an October 2002 rating decision, the ROIC denied 
entitlement to an increased evaluation for pes planus with 
plantar fasciitis.  Thereafter, in a March 2003 rating 
decision, the ROIC granted an increased evaluation of 50 
percent for service-connected seborrheic dermatitis, 
effective April 9, 1998, and a 60 percent evaluation, 
effective August 30, 2002.  To date, the veteran has not 
expressed disagreement regarding those issues, and they 
matters are not now on appeal.


FINDINGS OF FACT

1.  The preponderance of the credible and probative evidence 
of record indicates that the veteran does not currently have 
a bilateral knee disorder.

2.  The preponderance of the credible and probative evidence 
of record indicates that the veteran does not currently have 
a bilateral ankle disorder.

3.  The preponderance of the credible and probative evidence 
of record establishes that the veteran's low back disorder 
was not incurred in or aggravated by service, nor was it 
otherwise etiologically related to service or to a service-
connected disability.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral knee disorder, either 
on a direct basis or as secondary to a service-connected pes 
planus with plantar fasciitis, is not warranted. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

2.  Service connection for a bilateral ankle disorder, either 
on a direct basis or as secondary to a service-connected pes 
planus with plantar fasciitis, is not warranted. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

3.  Service connection for a low back disorder disorder, 
either on a direct basis or as secondary to a service-
connected pes planus with plantar fasciitis, is not 
warranted. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001).  In addition, VA has 
published new regulations, which were created for the purpose 
of implementing many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)). 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the ROIC, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the ROIC 
or other development is necessary in order to assure 
compliance with the new legislation.  It is noted that the 
development of medical evidence appears to be complete.  By 
virtue of the Statements of the Case (SOCs) in May 1996 and 
June 2000, the Supplemental Statements of the Case (SSOCs) in 
June 2000 and March 2003, and correspondence provided by the 
ROIC, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claims 
for service connection.  Likewise, he has also been given 
notice that VA has a duty to assist him in obtaining any 
evidence that may be relevant to this appeal.  

In particular, the Board notes letters dated in January 2002 
and August 2002 in which the ROIC explained the appellant's 
and VA's complementary responsibilities in generating 
evidence.  In the text of those letters, as well as another 
letter dated in November 2002, the ROIC also explained the 
types of evidence necessary to substantiate his claim for 
benefits.  In addition, the Board also notes the March 2003 
SSOC in which the ROIC set forth the provisions of the new 
duty-to-assist regulations found at 38 C.F.R. §§ 3.102 and 
3.159 (2002), which explain the veteran's and VA's 
responsibilities under the VCAA.  A copy of the SSOC was also 
sent to the veteran's accredited service representative of 
record.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).  See 
also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(holding that the Board must identify documents which satisfy 
the notice requirements of the VCAA).

As noted in the Introduction, this case was remanded by the 
Board to the RO in November 2000 for additional evidentiary 
development.  Having reviewed the complete record, the Board 
now believes that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  In 
particular, the Board notes that the ROIC provided the 
veteran a VA examination in September 2002.  The Board also 
notes that all available medical records appear to have been 
obtained and associated with the claims folder.

In summary, the Board finds that VA has satisfied its duty to 
assist the appellant in obtaining evidence to the extent 
necessary to attempt to substantiate his entitlement to the 
benefits sought on appeal, under both former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  The 
Board therefore finds that no useful purpose would be served 
in undertaking more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The CAVC has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
CAVC has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
Similarly, as no other obtainable evidence has been indicated 
by the appellant, further evidentiary development by the RO 
would serve no useful purpose.  For the same reasons, the 
Board concludes that any defect in meeting the technical 
requirements of the VCAA is nonprejudicial and harmless 
error. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West 2002)). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Service connection for bilateral knee disorder
and bilateral ankle disorder

The veteran is seeking entitlement to service connection for 
bilateral knee and ankle disabilities.  He essentially 
contends that these disabilities developed while he was on 
active duty.  He also contends that his service-connected pes 
planus with plantar fasciitis contributed to the development 
of his bilateral knee and ankle disorders.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Secondary service connection may also be warranted for a non- 
service-connected disability when that condition is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claims of entitlement to service 
connection for bilateral knee and ankle disorders.  In 
essence, we conclude that the evidence establishes that 
bilateral knee and ankle disorders were not incurred in or 
aggravated by service, nor are they related to a service-
connected disability.

In reaching this conclusion, the Board has found the most 
probative evidence of record to be the report of a September 
2002 VA joints examination.  In that report, the examiner 
noted that examination of the veteran's ankles revealed no 
instability, swelling, or tenderness.  Similarly, examination 
of the knees revealed no effusion or tenderness.  Range of 
motion for both knees was found to be from 0 to 145 degrees, 
which represents more than full range of motion as defined by 
38 C.F.R. § 4.71a, Plate II (2002).  In addition, range of 
motion for both ankles was found to be from 0 to 20 degrees 
dorsiflexion and from 0 to 45 degrees plantar flexion, which 
also represents full range of motion as defined by Plate II.  
The examiner indicated that X-rays of both the ankles and 
knees were essentially normal.  Based upon these findings, 
the examining physician concluded that the veteran's knee 
joints and ankle joints were normal. 

The Board believes the conclusions of the September 2002 VA 
examiner to be consistent with those of Dr. B., one of the 
veteran's private physicians.  In a letter dated in July 
1996, Dr. B. indicated that he had treated the veteran for 
pes planus, but that he had "found no abnormal orthopedic 
findings other than flatfeet."  In essence, we believe that 
this finding supports the conclusion of the September 2002 VA 
examiner that the veteran's knees and ankles are normal. 

The Board also believes the conclusions of the September 2002 
VA examiner to be consistent with those of a VA physician who 
examined the veteran in April 1995.  For example, in the 
report of that examination, the physician determined that the 
veteran had full range of motion in both knees  with no 
ligamentous anxiety and no joint effusion.  It was noted that 
there was a prominence of the left tibial tubercle indicating 
that the veteran had Osgood-Schlatter's disease as a young 
child, but no other evidence of disability.  Similarly, 
examination of the ankles revealed normal range of motion 
with normal pulses in the feet.  The examining physician 
concluded that there were no signs of any disease entity in 
the ankles or knees.  

In short, the Board concludes that the credible and probative 
evidence of record establishes that the veteran does not 
currently have bilateral knee or ankle disabilities.  For 
this reason, we find that the preponderance of the evidence 
is against granting entitlement to service connection for 
bilateral knee and ankle disorders either on a direct basis 
or as secondary to a service-connected disability.

The Board has considered the findings of a VA physician who 
examined the veteran in December 1994 and noted a diagnosis 
of "sprain, both knees and ankles, secondary to pes 
planus."  However, the Board notes that the specific 
clinical findings noted in the report show that the veteran's 
knees and ankles were essentially normal on physical 
examination, and the veteran's subsequent treatment records 
are negative for any further diagnoses of a sprain in the 
knees or ankles until a July 1998 clinical note.  In that 
note, one of the veteran's private physicians, Dr. A., 
indicated that there was a possibility that the veteran had a 
sprain in his knees and ankles as a result of his pes planus.  
However, physical examination at that time was again found to 
be essentially negative except for pes planus in the feet.  
As noted above, subsequent VA examination in September 2002 
revealed the veteran's knees and ankles to be normal.

In essence, the Board concludes that the diagnosis of sprain 
noted in the December 1994 examination report and the 
notation of possible sprain July 1998 clinical note of Dr. A. 
are outweighed by the negative findings noted during his 
April 1995 and September 2002 VA examinations, as well as in 
the July 1996 letter from Dr. B., one of the veteran's other 
private physicians.

The Board has also considered the report of an April 1999 VA 
examination in which the examining physician noted that the 
veteran could have experienced intermittent episodes of 
tibialis anterior tendonitis which would account for his 
complaints of pain in the ankle.  However, the examiner 
further determined that examination of the ankles was 
essentially negative, and there was no residual dysfunction 
at present in the ankle joints.  Thus, the Board concludes 
that the findings noted in report of this examination are 
consistent with the conclusion of the September 2002 and 
April 1995 VA examiners, and the opinion of Dr. B. that the 
veteran does not currently have a bilateral ankle disorder.

The Board has also considered the remaining private and VA 
treatment records that have been obtained and associated with 
the claims folder, as well as the reports of VA feet 
examinations conducted in June 1998 and May 1998.  However, 
the bulk of these medical records deals with the veteran's 
service-connected pes planus, and not with his claimed ankle 
or knee disabilities.  Although complaints of knee and ankle 
pain were noted in several of these records, no distinct 
diagnoses were noted in these records to account for the 
veteran's symptoms.  For this reason, the Board finds these 
records to be of limited probative value.

Certainly, the veteran is competent to describe the symptoms 
that he has experienced in his knees and ankles, and there is 
no reason to doubt his credibility in this regard.  However, 
it is well established that, as a layperson, he is not 
considered capable of opining on matters requiring medical 
knowledge, such as diagnoses or etiology.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  

As noted above, the physician who examined the veteran in 
September 2002 concluded that the veteran's knees and ankles 
were normal.  The Board finds that the conclusions of this 
competent medical examiner outweigh the lay statements 
offered by the veteran regarding pain and other symptoms in 
his knees and ankles.  The Court has held that a symptom, 
such as pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub 
nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001)).

In summary, the Board concludes that the preponderance of the 
credible and probative evidence is against the veteran's 
claims of entitlement to service connection for a bilateral 
knee disorder and a bilateral ankle disorder.  The benefits 
sought on appeal in this regard must, therefore, be denied.

III.  Service connection for low back disorder

The veteran is also seeking entitlement to service connection 
for a low back disorder.  He essentially contends that this 
disability also developed while he was on active duty, and 
that his service-connected pes planus with plantar fasciitis 
contributed to the development of his claimed low back 
disorder.

The Board notes that there is competent and probative 
evidence of record suggesting that the veteran has a low back 
disability, in the form of the September 2002 VA examiner's 
diagnosis of lumbosacral strain.  However, for the reasons 
and bases set forth below, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran's lumbosacral strain developed as a result of his 
military service or of a service-connected disability.

In this regard, the Board notes that the veteran's service 
medical records are entirely negative for any complaints or 
findings of back pain.  The first medical evidence of a back 
disability is the report of his December 1994 VA examination 
in which the examining physician noted a diagnosis of 
"sprain, lumbar spine, secondary to pes planus."  However, 
subsequent medical records are negative for any further 
diagnoses of a back disorder until his September 2002 VA 
examination.  For example, in the report of the veteran's 
April 1995 VA examination it was noted that physical 
examination was negative and that there was no sign of any 
disability in the back.  Also, in his July 1996 letter, Dr. 
B. indicated that he had treated the veteran for pes planus, 
but that he had "found no abnormal orthopedic findings other 
than flatfeet."  Although complaints of back pain were noted 
during a February 1998 VA outpatient examination, no 
diagnoses were noted to account for those complaints.  
Thereafter, in his July 1998 clinical note, Dr. A. indicated 
that lumbar motion was full and painless, and that he could 
find nothing structurally wrong with the veteran's back.

In light of the aforementioned medical records, the Board 
concludes that the "sprain" noted during the veteran's 
December 1994 VA examination appears to have been acute and 
transitory, and that the first medical evidence establishing 
a permanent low back disability was the September 2002 VA 
examiner's diagnosis of lumbosacral strain.  In that report, 
the September 2002 VA examiner indicated that it was less 
than likely that the lumbosacral strain was related to the 
veteran's pes planus, and more likely that it was 
interrelated to his reported knee and ankle complaints in an 
etiopathologic way.  The Board finds this opinion to be more 
probative than the finding of the December 1994 VA examiner 
that the veteran's "sprain" was secondary to his pes 
planus, because that physician appears to have been referring 
to an acute condition that was shown to have resolved through 
subsequent physical examinations conducted in April 1995, 
July 1996, and July 1998.

In short, the Board concludes that the preponderance of the 
evidence is against finding that the veteran's service-
connected pes planus caused or contributed to the development 
of lumbosacral strain.  Furthermore, the Board also concludes 
that the preponderance of the evidence is against finding 
that the veteran's low back disability was incurred in or 
aggravated by service.  In this regard, the Board notes that 
the veteran's service medical records are entirely negative 
for any complaints or findings of back pain, and that no 
medical expert has related his lumbosacral strain to his 
military service.  

Although the veteran may believe that his low back disability 
is related to his military service and/or his service-
connected pes planus, it is well established that, as a 
layperson, he is not considered capable of opining on matters 
requiring medical knowledge, such as etiology.  See Routen, 
Espiritu, Moray v. Brown, supra.  

In summary, the Board concludes that the preponderance of the 
credible and probative evidence is against the veteran's 
claim of entitlement to service connection for a low back 
disorder.  The benefit sought on appeal must, therefore, be 
denied.


ORDER

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for a bilateral ankle 
disorder is denied.

Entitlement to service connection for a low back disorder is 
denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


